Citation Nr: 1502028	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Toradol reaction.

2.  Entitlement to a compensable initial rating prior to August 31, 2013, and greater than 10 percent from August 31, 2013, for status post left arthroscopy.

3.  Entitlement to an initial rating greater than 10 percent for right shoulder impingement syndrome.

4.  Entitlement to an initial rating greater than 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Of note, service connection was granted in the September 2009 rating decision for status post left arthroscopy and migraine headaches and noncompensable ratings assigned for each, effective July 2, 2009.  Thereafter, a subsequent March 2011 rating decision found that there was clear and unmistakable error in the noncompensable rating assigned for the migraines and assigned a 10 percent rating, effective July 2, 2009.  A November 2013 rating decision granted a 10 percent rating for the status post left arthroscopy, effective August 31, 2013.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

After that hearing, the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for status post left arthroscopy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current disability as the result of an in-service Toradol reaction.

2.  The Veteran's right shoulder impingement syndrome is manifested by pain and limitation of motion to approximately the shoulder level.

3.  The Veteran's migraine headaches are manifested by symptoms comparable to 1 to 2 prostrating migraines per month, but without very frequent prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for Toradol reaction is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for a disability rating of 20 percent, but no higher, for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201-5024 (2014).

3.  The criteria for a disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence and information pertaining to the claims.  She was also advised of the information and evidence that VA would attempt to obtain on her behalf.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  As a result of the VLJ's recommendations, after the hearing the Veteran submitted additional private medical records.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and she has not reported treatment with VA for the disabilities on appeal.  The Veteran has submitted certain private treatment records.  The Veteran has at no time referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a QTC examination in April 2009.  At that time, the examiner concluded that the Veteran had no current residuals from her in-service Toradol reaction.  This conclusion was based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board has considered the arguments of the Veteran's representative during the September 2014 Board hearing that the Veteran may have a bronchitis disability that was secondarily caused or aggravated as a result of the in-service Toradol reaction or, in the alternative, that a history of bronchitis made the Veteran more susceptible to having a reaction to Toradol.  The Board, however, finds no competent evidence to suggest such an association.  The Veteran specifically denied during the Board hearing that any medical professional had suggested such an association and, as a medical doctor, she did not make any such assertion either at the time of the hearing or otherwise.  To the extent that she reported respiratory symptoms after the Toradol reaction, the Board notes that she was diagnosed with bronchitis several years prior to the Toradol reaction, in February 2006, and there is no medical evidence to suggest that any such ongoing respiratory symptoms are in any way related to her single Toradol reaction.  As such, the Board concludes that a remand is not required to obtain an opinion on such a theory.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006))

In increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in April 2009 and August 2013.  The VA examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

In reaching that conclusion, the Board acknowledges the arguments of the Veteran's representative, including during the September 2014 Board hearing, that the migraine claim should be remanded for an additional examination.  As will be discussed in greater detail below, there is insufficient evidence of a worsening of the Veteran's migraine disability since the last VA examination and, moreover, she has adequately discussed her symptoms such that the Board can accurately rate the disability under the applicable rating criteria.  As such, the Board concludes that a remand for a further examination for the migraine headache claim is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran alleges that service connection is warranted for Toradol reaction. 

During service, in February 2006, the Veteran was diagnosed with bronchitis.  In March 2009, the Veteran was treated for an allergic reaction that was diagnosed as a single anaphylactic reaction to Toradol.  The Veteran has explained that she went to the emergency room for treatment for a migraine and was given Toradol.  Almost immediately she felt a burning in the back of her throat and shortness of breath.  She was treated with several doses of epinephrine, as well as albuterol, Benadryl, Zantac, and other medications.  No additional residuals were noted, nor any follow up required.

After separation from service, in April 2009, the Veteran was afforded a QTC general medical examination.  She reported being diagnosed with a single anaphylactic reaction to Toradol in March 2009.  She denied residual sequelae or a repeated anaphylactic reaction since March 2009.  Following examination, the examiner concluded that there was no current diagnosis associated with the claimed Toradol reaction because the condition had resolved.  

In her January 2010 notice of disagreement, the Veteran argued that because of her Toradol reaction she was unable to use ibuprofen or other aspirin-containing medications to treat her migraines because of the danger of reaction.  Such medications included Aleve, Advil, Excedrin, and Excedrin Migraine.  Her inability to take such medication had caused her significant problems because the alternative medication containing acetaminophen often did not work for her.  As such, she was unable to take certain medications to help her service-connected migraine headaches and orthopedic disabilities.  She acknowledged that she had not had another anaphylactic reaction, but this was due to her diligence in avoiding medication that might cause such a reaction.  The Veteran asserted that Toradol and associated medication was life-threatening and she had been instructed to avoid all ibuprofen and aspirin-containing medication and to carry an EpiPen.

In a March 2011 statement accompanying her substantive appeal, the Veteran argued that the RO's conclusion that there was no permanent residual or disability associated with her Toradol reaction was mistaken because "this acute reaction has caused me to be unable to take an entire class of medication that would be used to treat my migraine headaches, further exacerbating my migraines, which is a chronic condition."  In addition, she stated, "It is not reasonable to assume that this is a single episode.  Yes, it was a single episode, I had severe anaphylaxis, to take this medication again or any medication in the class of ibuprofen or aspirin could in fact be fatal to me."

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for Toradol reaction.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief that service connection is warranted for Toradol reaction, all evidence of record, including her own statements, clearly establishes that no current residuals  of the Toradol reaction that can be assessed as a disability have been diagnosed or existed during the appellate time period.  

In reaching that conclusion, the Board acknowledges that the Veteran is a physician with significant medical expertise.  However, her argument is that service connection is warranted because as a result of the in-service Toradol reaction, she is unable to take a class of medication that would be effective in treating her service-connected migraine headaches and orthopedic conditions.  The Board is extremely sympathetic to the Veteran's inability to use certain medications, which at times preclude partial or complete relief of her migraine headaches and orthopedic pains and other symptoms.  That said, these increased pains and other symptoms are already contemplated in the specific service-connected disabilities, specifically migraine headaches and right shoulder and left knee disabilities.  To the extent that the Veteran's pain and other symptoms are not contemplated in the above ratings, the Board notes that symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Veteran had a single reaction to Toradol in service, but has not been diagnosed with a specific disability as a result of that reaction.  The Veteran alleges that she has a chronic condition because she is not able to use associated classes of medication on an ongoing basis due to that incident.  The existence of a proscribed or prohibited activity, however, does not constitute a chronic disability for the purpose of VA compensation benefits.  Such benefits require an underlying disability.  Such a disability has not been identified or diagnosed by the Veteran or other medical professional.  

The Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply.  The claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Right Shoulder

The Veteran's right shoulder disability is rated under DC 5201-5024.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Under DC 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2014).  Limitation of motion of the shoulder is rated pursuant to DC 5201.

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201 (2014).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran contends that her current 10 percent rating does not accurately reflect the severity of her condition during the period on appeal.

The Veteran sought in-service treatment for right shoulder problems.  Specifically, in December 2008, the Veteran reported sudden onset of right shoulder joint pain.  This caused problems with sleeping and lying on the right side and worsened with lifting and activity.  The diagnosis was rotator cuff tendonitis.  December 2008 and January 2009 x-rays were negative.  A January 2009 MRI showed a mild strain of the supraspinatus tendon and a small cystic bone lesion within the proximal right humerus suggestive of a benign ossifying nonossifying fibroma or eccentric osteochondroma.  

The Veteran was afforded a QTC general medical examination in April 2009.  She reported a diagnosis of right shoulder impingement syndrome since 2009.  There was constant pain in the shoulder that was localized and aching in nature.  She described the pain as a 7 out of 10.  The pain was observed with physical activity and relieved by rest.  She was functioning without medication, but there was reported stiffness.  She denied weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  The Veteran denied any functional impairment due to the disability.  On examination, there was a positive Neer's sign, but no evidence of edema, effusion, weakness, tenderness, redness, heat, guarding of movement, or subluxation.  Right shoulder flexion and abduction were pain-free to 180 degrees and internal and external rotation were to 45 degrees, with pain at 45 degrees.  There was no further limitation of range of motion of the right shoulder following repetitive use due to pain, fatigue, lack of endurance, or incoordination.  Contemporaneous x-rays of the right shoulder were normal.  

X-rays from January 2010 showed a small oval density projecting over the right humeral head that was seen only on the anterial rotation view that likely represented a small bone island or small osseous body.  A near contemporaneous treatment record noted full range of motion, but pain on abduction and flexion of the forearm.  Empty can, Neer, and Hawkins' tests were positive.  Muscle strength was normal, at 5 out of 5.  The Veteran was diagnosed with right shoulder pain from probable rotator cuff arthropathy and bicipital tendonitis, based on a January 2009 MRI showing a supraspinatus strain and benign cytic lesion in the proximal humerus.

In February 2010, the Veteran had right shoulder flexion to 132 degrees, abduction to 135 degrees, and external rotation to 50 degrees.  Muscle strength testing was 4 to 5 out of 5 in the right upper extremity, except for shoulder flexion, abduction, and external rotation where each tested as 3- out of 5.  On reassessment in March 2010, muscle strength had improved to 4 out of 5 for the right shoulder flexors, abductors, and external rotators.  In addition, there was full range of motion for the right shoulder.

Records otherwise demonstrate ongoing treatment for right shoulder problems, primarily pain and muscle weakness.  

In a March 2011 letter, the Veteran's husband described difficulty with the Veteran lying on her right side due to shoulder pain, with resulting tiredness and difficulty functioning.  In a March 2011 statement, the Veteran indicated that she experienced significant shoulder pain, was unable to lift more than 15 to 20 pounds, had difficulty caring for her young child, and had difficulty lifting her shoulder to a vertical position.  

The Veteran was afforded a VA examination for the right shoulder in August 2013.  The examiner noted review of the claims file.  The diagnosis was right shoulder impingement.  The Veteran reported pain flare-ups that occurred with repetitive overhead motion, at which time she would be unable to perform any active range of motion activities.  On testing, the Veteran had right shoulder flexion to 170 degrees, with pain onset at 160 degrees, and right shoulder abduction to 150 degrees, with pain onset at 150 degrees.  After repetitive motion testing, right shoulder flexion was to 160 degrees and right shoulder abduction to 140 degrees.  Functional loss was due to pain on movement.  There was localized tenderness or pain on palpation of the right shoulder joint, but no guarding.  Muscle strength was 5 out of 5 in the right shoulder and there was no ankyloses.  There were positive results in the Hawkins' Impingement Test and lift-off subscapularis test, but other specific tests were negative.  There was a noted history of mechanical symptoms, such as clicking or catching, but no history of recurrent dislocation / subluxation of the glenohumeral joint.  Cross-body adduction test was positive.  X-rays from April 2013 showed no degenerative or traumatic arthritis.  The right shoulder problems did not impact the Veteran's ability to work.

During the Veteran's September 2014 Board hearing, she reported problems with certain activities of daily living that required repetitive motion of the right shoulder, such as brushing or combing her daughter's long hair.  She also had difficulties lifting her daughter in her home life and other children during examinations at work.  In addition, she described subluxation of her shoulder at least every couple of months that resulted in significant popping and clicking.  The shoulder would not completely dislocate, but required that it be clicked back into place.  Finally, the Veteran reported that with repetitive motion activities her range of motion of the right shoulder was limited to "just barely at 90 degrees."  
In light of the evidence of record, the Board concludes that the evidence of record shows a right shoulder disability that more nearly approximates that which warrants the assignment of a 20 percent disability rating.  See 38 C.F.R. § 4.7 (2014).  The Veteran has reported that she is right-hand dominant, although the August 2013 VA examination report indicated she was ambidextrous.  As a 20 percent rating is applicable to both the dominant and non-dominant shoulder, the Board does not find such a discrepancy significant in this case.  

In reaching the conclusion that a 20 percent rating for the right shoulder is warranted, the Board acknowledges that the objective medical evidence of record has not found the Veteran to have right shoulder range of motion limited to the shoulder level (or 90 degrees) as would be warranted for a 20 percent rating under DC 5201.  The Veteran, however, is a medical physician and has reported that although initially her range of motion is only slightly limited in that she is unable to extend her arm fully vertically (i.e., to 180 degrees), after repetitive motion her range of motion is significantly limited.  During the September 2014 Board hearing, she stated that the range of motion was limited to just greater than 90 (i.e. just over shoulder level).  In addition, she has reported intermittent problems with her right shoulder nearly becoming dislocated and resulting in clicking, "cloncking," and grinding.  She also has described difficulties with overhead activities and other activities of daily living.  Given the Veteran's medical expertise and the foregoing problems resulting in pain, weakness, and feelings of near dislocation of the right shoulder, the Board concludes that a 20 percent rating is warranted under DC 5201.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45.  

This rating is intended to compensate the Veteran for any functional limitation experienced as a result of the right shoulder problems not contemplated in DC 5201, specifically, the pain, weakness, and other problems experienced after repetitive motion.  The Board acknowledges that such a finding is inconsistent with the objective medical evidence of record; however, as the Veteran is a medical doctor, the VA examinations and treatment records merely reflect her ranges of motion on a given day, and given the additional evidence of functional loss on repetitive motion, the Board will afford her the benefit of the doubt in awarding the 20 percent rating.  

From the evidence, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent for any period on appeal.  A higher rating greater than 20 percent under DC 5201 is not warranted as the Veteran retains the ability to use her right shoulder to at least shoulder level (or 90 degrees), as evidenced by her statements and the objective medical evidence of record.  For a dominant limb, the Veteran would require limitation to midway between her side and shoulder level or roughly 45 degrees.  The Veteran has not made such an argument and the objective medical evidence of record does not support such a finding.  As the Veteran's pain-free range of motion is at or nearly to shoulder level, a 30 percent rating is not warranted under DC 5201.

No higher rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DCs 5202 and 5203 are inapplicable.  Furthermore, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her right shoulder, so it is clearly not ankylosed.

To the extent that the Veteran's x-rays show evidence of arthritis, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201.  38 C.F.R. § 4.71a, DC (2014).  Thus, there can be no separate rating for any evidence of arthritis.  Finally, the Board does not find any evidence to warrant a separate or higher rating for neurological symptoms.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2014). 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right shoulder disability for any timeframe during the appellate time period.

Migraine Headaches

The Veteran's migraine headaches are rated as 10 percent disabling under DC 8100.  She claims that the current rating does not accurately reflect the true nature and degree of her disability.  

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2014).

The Veteran's service treatment records include diagnoses of and treatment for migraines.  An August 2008 CT scan showed indications of chronic severe migraine headaches with a positive Romberg's sign.  The scan, however, showed no acute intracranial abnormality.  

After separation from service, the Veteran was afforded a QTC general medical examination in April 2009.  She reported a 10 year history of migraine headaches that were unilateral in nature, with associated photophobia, nausea, and emesis.  When the headaches occurred, she had to stay in bed and was unable to do anything.  The headaches averaged about twice per week and lasted for one day.  She treated the headaches with Excedrin.  She denied any functional impairment due to the disability.  

In a January 2010 statement, the Veteran reported migraines occurring 1 to 2 times per week and sometimes daily.  The migraines were associated with sensitivity to light, nausea, and sometimes vomiting.  Oftentimes she would have to stay in a dark room until the pain subsided.  On several occasions she had not been able to work due to the migraines.  

In April 2010, the Veteran complained of a headache that had started the previous day and had dulled last night.  In July 2010, the Veteran reported a one week history of headaches, characterized by pressure.  Additional records note similar complaints.

In a March 2011 letter, the Veteran's husband described often daily migraine headaches while in service.  In a March 2011 statement, the Veteran indicated that she experienced migraines, sometimes on a daily basis, but not less than once per week.  She described the attacks as prostrating in that they required that she be in a dark room.  They also were accompanied by nausea and vomiting.  She described the prescription of medication for the migraines by a private treatment provider that subsequently was changed by VA to another medication.

During her September 2014 Board hearing, the Veteran also discussed her migraines.  She reported that her migraines had been "somewhat consistent with some variability in terms of the frequency" in the years since separation from service.  She got migraines of varying levels of severity one to two times per week, but "at least every two to three months" she would get more severe cluster headaches where she would experience daily migraines.  She conceded that much of the time she was able to work through the migraine pain because "it's difficult for me to cancel patients in the middle of a busy clinic.  And I feel like I'm providing a service for them and if I can work through the pain I will work through the pain."  That said, she had taken time off of work.  "So I haven't always had to take a full day off but sometimes I do take a couple hours just to kind of regroup and get, get ready.  I have actually had to call in once or twice; probably the last time was over the winter, maybe around February for a migraine headache where I just could not go in on that day.  So and it has been occasions where I have called in when it's severe."
In light of this record, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100, which contemplates prostrating attacks occurring on average once a month.  38 C.F.R. § 4.7.  The Board acknowledges that the Veteran has rarely been forced to miss entire days of work due to the migraine headaches, but her March 2011 written statement and her testimony during the September 2014 Board hearing establish that she does experience somewhat regular prostrating attacks that require her to be in a darkened room and are accompanied by nausea and occasional vomiting.  As such, the Board concludes that a 30 percent rating is warranted.

A higher rating under DC 8100 is not warranted for any period on appeal because the evidence does not indicate that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed above, the Veteran currently is employed as a physician and the record does not indicate that the migraine headaches severely impair her ability to perform this job.  Indeed, the Veteran testified during the September 2014 Board hearing that she had only missed a few work days due to the migraines and that she regularly was able to work through the pain of the migraines in order to serve her patients.  To the extent that she has missed work on a more regular basis, these situations have involved using her darkened office for a few hours.  The Board does not find such a scenario to represent very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's migraine headaches for the entire period of this appeal.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder disability and migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability and migraine headaches with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As to her right shoulder disability, the Veteran reported that her primary symptoms are pain, weakness, and intermittent clicking, cloncking, and grinding.  The assigned 20 percent rating contemplates these and other right shoulder symptoms.  As to the migraine headaches, they manifest primarily with symptoms of pain, nausea, and vomiting.  The assigned 30 percent rating contemplates these and other potentially associated symptoms.  Thus, the schedular ratings under DCs 5201-5024 and 8100 are adequate to fully compensate the Veteran for the disabilities on appeal.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran nor her representative has alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to her service-connected disabilities.  Indeed, the Veteran has been employed as a pediatrician throughout the appellate time period. As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for Toradol reaction is denied.

Entitlement to a disability rating of 20 percent for right shoulder impingement syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating of 30 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the Veteran's left knee disability claim, she was last afforded a VA examination in August 2013.  During her September 2014 Board hearing she specifically contended that her left knee problems had worsened since that examination and requested that another VA examination be afforded her.  Of note, she reported that she had been diagnosed with a partial tear of the left anterior cruciate ligament (ACL).  In addition, she described incidents of locking, giving out, fatigability with walking, and the use of a brace and tape to stabilize the knee.  Several of these symptoms were not noted at the time of the last VA examination.  Given the evidence of a worsening condition since the last VA examination, the Board concludes that a remand is required to afford the Veteran another examination for the left knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of her service-connected left knee disability.  The complete electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


